BROCK, Chief Judge.
Defendant argues that it was error to deny his motion for nonsuit. It is his contention that the defendant’s statements offered by the State are completely exculpatory and entitle him to a dismissal of the charge. In offering these statements, the State is not precluded from offering evidence to show the facts are different from those stated by defendant.
All of the State’s evidence surrounding the actual shooting is circumstantial. “When the motion for nonsuit calls into question the sufficiency of circumstantial evidence, the question for the Court is whether a reasonable inference of defendant’s guilt may be drawn from the circumstances. If so, it is for the jury to decide whether the facts, taken singly or in combination, satisfy them beyond a reasonable doubt that defendant is actually guilty.” State v. Cook, 273 N.C. 377, 160 S.E. 2d 49 (1968).
If there is more than a scintilla of evidence, direct or circumstantial, or both, to support the allegations of the indictment, it is the court’s duty to submit the case to the jury. State v. Brown, 1 N.C. App. 145, 160 S.E. 2d 508 (1968).
The circumstances presented by the State’s evidence justify a finding by the jury that defendant was married; that deceased was defendant’s extramarital lover; that the affair between defendant and deceased was terminated several weeks prior to 21 November 1974; that defendant threatened to kill deceased; that on 17 November 1974 defendant went to deceased’s home with a pistol and from 3:15 a.m. to 6:30 a.m. waited for deceased to return; that on 21 November 1974 defendant and deceased engaged in an argument; that defendant drove deceased in his vehicle to a deserted area; that deceased was fatally shot through the heart and lung with defendant’s .25 caliber automatic pistol; that no powder burns were found on deceased’s clothes; that defendant’s .25 caliber automatic pistol would not easily fire by accident; and that immediately after the shooting, defendant told a friend he had shot his wife, that he had “done messed up.”
The foregoing, we think, required submission of the case to the jury.
No error.
Judges Vaughn and Martin concur.